DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 07/16/2021.
Claims 1-10 are presented for examination.
Priority
Instant application claims foreign priority under 35 U.S.C. 119 (a-d) or (f) over JP2020-003780 which has a filing date of 01/14/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities. Appropriate correction is required. Claim(s) 2-9 are also objected to for the same reasons as claim 1 due to their dependency on claim 1. 
The claim recites “user (evaluator)”. The parenthetical statement appears to imply a definition on the term “user”, but would be more proper if written as “user, wherein a user is an evaluator”.

Claim(s) 9 is/are objected to because of the following informalities. Appropriate correction is required.
The claim recites “and colors (there is a possibility of violation and checking is needed, and there is a completely violated portion and shape change is required)”. The parenthetical statement appears to describe what the colors are meant to indicate, but would be more proper if written as “and colors indicating that there is a possibility of violation and checking is needed, or that there is a completely violated portion and shape change is required,”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a
specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the
specification and equivalents thereof.

The claim(s) in this application is/are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also
commonly referred to as a claim limitation) is limited by the description in the specification
when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong
test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted
under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated
in an Office action. Conversely, claim limitations in this application that do not use the word
“means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but
are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with
functional language without reciting sufficient structure to perform the recited function and the
generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “unit” in claim(s) 1-4, and 6. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to instant application specification paragraph(s) 0025, the term(s) “unit” is/are being interpreted as a general-purpose computer because the units described in the claims are part of the design support device, which can be configured on a general-purpose computer.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid
it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g.,
by reciting sufficient structure to perform the claimed function); or (2) present a sufficient
showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function
so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1:
With respect to independent claim(s) 1, applying step 1, the preamble(s) of this/these claim(s) recite(s) a device (interpreted as a general computer per above 112(f) claim interpretation section), which fall(s) within the statutory category/categories of a machine.

Claim 1 Step 2A Prong One:
In order to apply Step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:
A design support device, comprising: (generally linking to a particular field of use - MPEP 2106.05(h))

a unit that accepts registration of normal CAD data with a past record and violation CAD data determined to have violated portion with respect to three-dimensional CAD data; (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))

a unit that acquires a parameter related to a design rule from CAD data to be evaluated; (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))

a unit that calculates a statistical value of the acquired parameter and calculates a value of an influence degree t that explains a violation of each parameter; and (mathematical concept - MPEP 2106.04(a)(2)(I))

a unit that presents a scatter diagram plotting normal CAD data and violation CAD data to be evaluated and a boundary line subjected to cluster analysis, on a two-dimensional coordinate system, according to a combination of parameters designated by a user (evaluator). (mathematical concept - MPEP 2106.04(a)(2)(I))

The limitation of “calculates a statistical value of the acquired parameter and calculates a value of an influence degree t that explains a violation of each parameter; and” merely performs mathematical calculations. Mathematical calculations are mathematical concepts (MPEP 2106.04(a)(2)(I)). Because this limitation merely recites two mathematical calculations (statistical value and influence degree value), the Examiner finds that the limitation is directed towards the abstract idea of a mathematical concept.

The limitation of “presents a scatter diagram plotting normal  data and violation  data to be evaluated and a boundary line subjected to cluster analysis, on a two-dimensional coordinate system, according to a combination of parameters designated by a user (evaluator).” recites the determination of mathematical relationships. Mathematical relationships are mathematical concepts (MPEP 2106.04(a)(2)(I)). This claim limitation merely recites the act of plotting and grouping data (cluster analysis). The process of plotting and grouping data can be considered a mathematical concept because mathematical relationships are determined between portions of the data in order for the data to be plotted and grouped. Because this limitation merely recites a mathematical concept, the Examiner finds that the limitation is directed towards the abstract idea of a mathematical concept.

Claim 1 Step 2A Prong Two:
The claim recites the additional limitation(s) of: “A design support device, comprising:”. Such limitations generally link a judicial exception to a particular technological field (MPEP 2106.05(h)). Because this limitation merely generally links the abstract idea of performing mathematical calculations and determinations to the technological field of computer-aided design (CAD), the Examiner finds that the judicial exception is not integrated into a practical application because this limitation does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

The claim recites the additional limitation(s) of: “a unit that”. Such limitations only present mere instructions to implement an abstract idea on a computer (MPEP 2106.05(f)). As discussed in the above 112(f) claim interpretation section, the limitation “a unit” is being interpreted as a general computer. Therefore, this limitation merely recite(s) a general computer at a high level of generality, and the computer is invoked merely as a tool for implementing the abstract idea of performing mathematical calculations/determinations and insignificant extra-solution activity. As such, the Examiner finds that the judicial exception is not integrated into a practical application because this limitation does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

The claim recites the additional limitation(s) of: “CAD”. Such limitations generally link a judicial exception to a particular technological field (MPEP 2106.05(h)). Because this limitation merely generally links the abstract term “data” to the technological field of computer-aided design, the Examiner finds that the judicial exception is not integrated into a practical application because this limitation does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

The claim recites the additional limitation(s) of: “a unit that accepts registration of normal CAD data with a past record and violation CAD data determined to have violated portion with respect to three-dimensional CAD data;” which merely recite(s) the process of gathering data. Such limitations are considered insignificant extra-solution activity (MPEP 2106.05(g)). Because this/these limitation(s) merely recite(s) insignificant extra-solution activity, the Examiner finds that the judicial exception is not integrated into a practical application because this limitation does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

The claim recites the additional limitation(s) of: “a unit that acquires a parameter related to a design rule from CAD data to be evaluated;” which merely recite(s) the process of gathering data. Such limitations are considered insignificant extra-solution activity (MPEP 2106.05(g)). Because this/these limitation(s) merely recite(s) insignificant extra-solution activity, the Examiner finds that the judicial exception is not integrated into a practical application because this limitation does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Due to the findings listed above, the claim as a whole does not recite additional elements that integrate the judicial exception into a practical application because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Claim 1 Step 2B:
The claim recites the additional limitation(s) of: “A design support device, comprising:”. Such limitations generally link a judicial exception to a particular technological field (MPEP 2106.05(h)). Because this limitation merely generally links the abstract idea of performing mathematical calculations and determinations to the technological field of computer-aided design, the Examiner finds that this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The claim recites the additional limitation(s) of: “a unit that”. Such limitations only present mere instructions to implement an abstract idea on a computer (MPEP 2106.05(f)). As discussed in the above 112(f) claim interpretation section, the limitation “a unit” is being interpreted as a general computer. Therefore, this limitation merely recite(s) a general computer at a high level of generality, and the computer is invoked merely as a tool for implementing the abstract idea of performing mathematical calculations/determinations and insignificant extra-solution activity. As such, the Examiner finds that this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

The claim recites the additional limitation(s) of: “CAD”. Such limitations generally link a judicial exception to a particular technological field (MPEP 2106.05(h)). Because this limitation merely generally links the abstract term “data” to the technological field of computer-aided design, the Examiner finds that this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The claim recites the additional limitation(s) of: “a unit that accepts registration of normal CAD data with a past record and violation CAD data determined to have violated portion with respect to three-dimensional CAD data;” which merely recite(s) the process of gathering data. Such limitations are considered insignificant extra-solution activity (MPEP 2106.05(g)). As Berkheimer evidence that the process of mere data gathering is/are well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, the Examiner finds that this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The claim recites the additional limitation(s) of: “a unit that acquires a parameter related to a design rule from CAD data to be evaluated;” which merely recite(s) the process of gathering data. Such limitations are considered insignificant extra-solution activity (MPEP 2106.05(g)). As Berkheimer evidence that mere data gathering is/are well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, the Examiner finds that this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Due to findings listed above, considering the claim limitations as an ordered combination, the claim does not include significantly more than the abstract idea.

For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 2. The claim recites the limitation(s) of: “wherein the unit for acquiring the parameter includes a unit that accepts a definition of a procedure for measuring a parameter related to a design rule from CAD data in advance,” which merely recite(s) the process of gathering data. Such limitations are considered insignificant extra-solution activity (MPEP 2106.05(g)). As Berkheimer evidence that mere data gathering is/are well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, the Examiner finds that this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 2 also recites the limitation(s) of “a unit that measures a parameter in the defined procedure,” which makes an evaluation regarding the value of a parameter. Evaluations are mental processes (MPEP 2106.04(a)(2)(III)). The human mind is capable of evaluating (measuring) the value of a parameter. For example, a person can measure the length of a wall in a room by mentally counting the floor tiles and expressing the measurement in terms of the number of tiles. Another example of this concept is a person measuring the height of a brick wall in terms of the number of bricks by mentally counting the bricks. Therefore, the Examiner finds that the limitation is directed towards the abstract idea of a mental process. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 2 also recites the limitation(s) of: “and a unit that stores the measured parameter in a table format.” which merely recite(s) the process of storing data. As discussed in the above 112(f) claim interpretation section, the term “unit” is being interpreted as a general computer, therefore this claim limitation is being interpreted to store data in memory. Such limitations are considered insignificant extra-solution activity (MPEP 2106.05(g)). As Berkheimer evidence that storing data in memory is/are well understood, routine, and conventional, MPEP 2106.05(d)(II)(iv) provides support that storing and retrieving information in memory is well understood, routine, and conventional. Therefore, the Examiner finds that this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 3. The limitation of “wherein the unit for calculating the value of the influence degree t explaining the violation of each parameter substitutes each parameter acquired from the normal CAD data and the violation CAD data to a multiple regression equation to calculate a multiple regression analysis, and calculates the value of the influence degree t explaining the violation of each parameter.” merely performs mathematical calculations. Mathematical calculations are mathematical concepts (MPEP 2106.04(a)(2)(I)). Because this limitation merely performs two mathematical calculations (multiple regression analysis and value of the influence degree), the Examiner finds that the limitation is directed towards the abstract idea of a mathematical concept. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 4. The claim recites the limitation(s) of: “further comprising a unit that presents the scatter diagram and the boundary line subjected to the cluster analysis to a user,” which selects a particular type of data to be displayed (statistical data). Such limitations are considered insignificant extra-solution activity (MPEP 2106.05(g)(iii)(Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016))). As Berkheimer evidence that merely presenting information is/are well understood, routine, and conventional, see MPEP 2106.05(d)(II)(iv)(OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Therefore, the Examiner finds that this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 4 also recites the limitation of “and according to evaluation by the user, registers a combination of parameters adopted in the two-dimensional coordinate system and the boundary line as a threshold of a design rule in a design rule database.” which makes a judgment regarding what information will be used as a design threshold. Judgments are mental processes (MPEP 2106.04(a)(2)(III)). The human mind is capable of designating what information will be used as a design threshold. Therefore, the Examiner finds that the limitation is directed towards the abstract idea of a mental process. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 5. The limitation of “wherein parameters related to the design rules include dimensional parameters such as length, distance, thickness, angle, radius, diameter, curvature, position, and orientation, shape characteristic parameters such as volume, area, center of gravity, and secondary moment of cross section, attribute parameters such as material, material constant, surface treatment, manufacturing base, shipping area, supplier, and cost, and number parameters such as the number of feature shapes and the number of interferences.” makes a judgment regarding parameters to be taken into account during a design process. Judgments are mental processes (MPEP 2106.04(a)(2)(III)). The human mind is capable of deciding what parameters will be taken into account during a design process. Therefore, the Examiner finds that the limitation is directed towards the abstract idea of a mental process. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 6. The limitation of “comprising a unit that is configured to present a list of the values of the influence degree t of each parameter to the user after calculating the value of the influence degree t explaining the violation of each parameter, and” selects a particular type of data to be displayed (statistical data). Such limitations are considered insignificant extra-solution activity (MPEP 2106.05(g)(iii)(Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016))). As Berkheimer evidence that merely presenting information is/are well understood, routine, and conventional, see MPEP 2106.05(d)(II)(iv)(OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Therefore, the Examiner finds that this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 6 also recites the limitation of “when the user preferentially selects a parameter with a high value of the influence degree t to designate any combination of parameters, calculate a scatter diagram plotting the normal CAD data and the violation CAD data to be evaluated and a boundary line subjected to the cluster analysis, on a two-dimensional coordinate system with one parameter on a vertical axis and the other parameter on a horizontal axis, according to the combination of parameters designated by the user.” which recites the determination of mathematical relationships. Mathematical relationships are mathematical concepts (MPEP 2106.04(a)(2)(I)). This claim limitation merely recites the act of plotting and grouping data (cluster analysis). The process of plotting and grouping data can be considered a mathematical concept because mathematical relationships are determined between portions of the data in order for the data to be plotted and grouped. Because this limitation merely recites a mathematical concept, the Examiner finds that this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 7. The limitation of “wherein in the cluster analysis, a farthest part (maximum margin) between two groups, a plotted normal CAD data group and a plotted violation CAD data group is found,” makes an evaluation regarding the distance between two groups of data shown on a data plot. Evaluations are mental processes (MPEP 2106.04(a)(2)(III)). The human mind is capable of evaluating a data plot and determining the maximum distance between two sets of data. Therefore, the Examiner finds that the limitation is directed towards the abstract idea of a mental process. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. 

Claim 7 also recites the limitation of “and a boundary line is drawn in the middle thereof.” which makes a judgment regarding the placement of a line drawn on a data plot. Judgments are mental processes (MPEP 2106.04(a)(2)(III)). The human mind, especially using pen and paper, is capable of deciding where a line should be drawn and drawing a line. Therefore, the Examiner finds that the limitation is directed towards the abstract idea of a mental process. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8. The limitation of “wherein an obtained threshold is used as a threshold for determining violation of a software execution file (XML file) to automatically check on CAD, and a shape check can be supported.” makes an evaluation regarding whether a set of data violates an established rule (threshold). Evaluations are mental processes (MPEP 2106.04(a)(2)(III)). The human mind is capable of evaluating a set of data and determining whether the data meets a certain threshold. Therefore, the Examiner finds that the limitation is directed towards the abstract idea of a mental process. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 9. The limitation(s) of: “depending on an execution result of the shape check, a status of a violated portion of the execution result can be switched in an output display method and colors (there is a possibility of violation and checking is needed, and there is a completely violated portion and shape change is required)” selects a particular type of data to be displayed (status of a violated portion of the execution result). Such limitations are considered insignificant extra-solution activity (MPEP 2106.05(g)(iii)(Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016))). As Berkheimer evidence that merely presenting information is/are well understood, routine, and conventional, see MPEP 2106.05(d)(II)(iv)(OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Therefore, the Examiner finds that this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The limitation of “by comparing a threshold area of the violation CAD data and a threshold area of the boundary between the normal CAD data and the violation CAD data according to this violation value.” makes an evaluation regarding the values of two sets of data. Evaluations are mental processes (MPEP 2106.04(a)(2)(III)). The human mind is capable of comparing two sets of data. Therefore, the Examiner finds that the limitation is directed towards the abstract idea of a mental process. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 10. The limitation of “in registering of the violation CAD data, CAD data determined to have a problem in manufacturability from an execution result of software for automatically checking manufacturability or a manufacturing simulator on CAD, and CAD data determined to have a violated portion as a result obtained by a veteran designer judging whether CAD data having a target portion of a design rule is violated or normal can be registered.” makes a judgment regarding the designation assigned to certain pieces of data. Judgments are mental processes (MPEP 2106.04(a)(2)(III)). The human mind is capable of assigning a designation (registering) to certain pieces of data. Therefore, the Examiner finds that the limitation is directed towards the abstract idea of a mental process. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno_2015 (WO2015132836A1) in view of Hariya_2010 (Hariya, Masayuki, et al. "Technique for checking design rules for three-dimensional CAD data." 2010 3rd International Conference on Computer Science and Information Technology. Vol. 1. IEEE, 2010.) in further view of Okada_2015 (Okada, Kazunori, et al. "Noninvasive differential diagnosis of dental periapical lesions in cone‐beam CT scans." Medical Physics 42.4 (2015): 1653-1665.) in further view of Cohen_1999 (Cohen, Tal, Shamkant B. Navathe, and Robert E. Fulton. "C-FAR, change favorable representation." Computer-aided design 32.5-6 (2000): 321-338.).

Claim 1. Okuno_2015 teaches “a unit” (Okuno_2015 Lns 49-56: “a CAD shape creation support device according to the present invention includes a design rule plan extraction unit that extracts a design rule plan from an input design document and a design rule template, a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result display unit that presents a result of suitability determined by the design rule plan verification unit to a user, and a design rule registration unit that registers the design rule plan in association with the CAD shape and the design document based on a result of determination by the design rule plan verification unit.”), “normal” (Okuno_2015 Lns 207-208: “the correspondence relationship between the component and the numerical value cannot be normally extracted”; Okuno_2015 Lns 211-212: “even if the design rule plan cannot be extracted normally”; EXAMINER NOTES: These excerpts teach the concept of designating something as normal, which is the main concept of this limitation.), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “with a past record” (Okuno_2015 Lns 140-143: “The design document is a document in which rules of attributes such as shapes and materials to be observed in product design are described, and includes, for example, a design standard, a design specification, an analysis report, a past failure report document, and the like.” EXAMINER NOTES: Both an analysis report and a past failure report contain information regarding the past, and a person having ordinary skill in the art would reasonably infer that a report can be considered a record, therefore, this excerpt makes obvious the limitation of with a past record.), “and violation” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “determined to have violated portion with respect to” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”), “three-dimensional CAD data;” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three-dimensional CAD data”), “a unit that” (Okuno_2015 Lns 49-56: “a CAD shape creation support device according to the present invention includes a design rule plan extraction unit that extracts a design rule plan from an input design document and a design rule template, a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result display unit that presents a result of suitability determined by the design rule plan verification unit to a user, and a design rule registration unit that registers the design rule plan in association with the CAD shape and the design document based on a result of determination by the design rule plan verification unit.”), “acquires a parameter related to a design rule from CAD data to be evaluated;” (Okuno_2015 Lns 193-195: “Next, in the shape parameter extraction process 602, a parameter of a shape targeted by the design rule plan extracted from the design document is extracted from the input CAD model data.”), “a unit that” (Okuno_2015 Lns 49-56: “a CAD shape creation support device according to the present invention includes a design rule plan extraction unit that extracts a design rule plan from an input design document and a design rule template, a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result display unit that presents a result of suitability determined by the design rule plan verification unit to a user, and a design rule registration unit that registers the design rule plan in association with the CAD shape and the design document based on a result of determination by the design rule plan verification unit.”), “the acquired parameter” (Okuno_2015 Lns 193-195: “Next, in the shape parameter extraction process 602, a parameter of a shape targeted by the design rule plan extracted from the design document is extracted from the input CAD model data.”), “that explains a violation of” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”), “a unit that” (Okuno_2015 Lns 49-56: “a CAD shape creation support device according to the present invention includes a design rule plan extraction unit that extracts a design rule plan from an input design document and a design rule template, a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result display unit that presents a result of suitability determined by the design rule plan verification unit to a user, and a design rule registration unit that registers the design rule plan in association with the CAD shape and the design document based on a result of determination by the design rule plan verification unit.”), “normal” (Okuno_2015 Lns 207-208: “the correspondence relationship between the component and the numerical value cannot be normally extracted”; Okuno_2015 Lns 211-212: “even if the design rule plan cannot be extracted normally”; EXAMINER NOTES: These excerpts teach the concept of designating something as normal, which is the main concept of this limitation.), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “and violation” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “according to” (Okuno_2015 Lns 109-110: “extracting a design rule plan 106 from the input design document according to the design rule template”), and “designated by a user (evaluator).” (Okuno_2015 Lns 128-129: “and only the design rule plan selected by the device user may be registered in the design rule database”).

Okuno_2015 does not explicitly teach “A design support device, comprising:”. However, Hariya_2010 does teach this claim limitation (Hariya_2010 Pg. 296, Right Col: “We are developing a design support system, which we call knowledge based engineering (KBE) that uses knowledge information so that the number of defects and problems is decreased in products [8].”; Hariya_2010 Pg. 296, Right Col: “The structure of the KBE system is shown in figure 1. The system consists of the following three tools.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that a system is a type of device, therefore, these excerpts make obvious the limitation of A design support device, comprising.).

Okuno_2015 and Hariya_2010 are analogous art because they are from the same field of endeavor in computer-aided analysis. The Examiner came to the conclusion that Okuno_2015 and Hariya_2010 are analogous within the field of computer-aided analysis because both documents discuss checking (analyzing) computer-aided design (CAD) data to confirm its compliance with design rules. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Okuno_2015 and Hariya_2010. The rationale for doing so would be that Okuno_2015 teaches the concept of using a CAD geometry creation assistance device to check if design rules are met when a product is designed. Hariya_2010 teaches the concept of using a CAD design support system that utilizes knowledge information to reduce the number of defects/problems in manufactured products. Therefore, it would have been obvious to combine the teachings of Okuno_2015 and Hariya_2010 for the benefit of the improved quality of products manufactured provided by the use of knowledge information during the product design process. This presents an improvement over design support devices that lack this capability (Hariya_2010 Pg. 296, Right Col: “We are developing a design support system, which we call knowledge based engineering (KBE) that uses knowledge information so that the number of defects and problems is decreased in products”).

Okuno_2015 in view of Hariya_2010 teaches “that accepts registration of” (Hariya_2010 Pg. 298, Left Col, Section D: “Titles, attributes, comments, figure names, and parameters are also registered in the database.”; Hariya_2010 Pg. 299 Left Col: “Because titles, attributes, etc., that are registered in the database are displayed in the list, the designer can easily understand the rule that each part violates.” EXAMINER NOTES: These excerpts demonstrate a database that accepts registration.), and “calculates” (Hariya_2010 Pg. 299, Right Col, Section E: “No.1 calculates the distance of pair faces except for the rib and boss”).

Okuno_2015 in view of Hariya_2010 does not explicitly teach “a statistical value of”. However, Okada_2015 does teach this claim limitation (Okada_2015 Pg. 1657, Section 2.A.6: “In this study, we consider a set of eight features computed from the lesion’s intensity distribution: maximum, minimum, mean, median, standard deviation, skewness, kurtosis, and entropy.” EXAMINER NOTES: The features listed in this excerpt (maximum, minimum, etc.) are being interpreted as computed (calculated) statistical values of the lesion’s intensity distribution (acquired parameter).

Okuno_2015, Hariya_2010, and Okada_2015 are analogous art because they are from the same field of endeavor in computer-aided analysis. The Examiner came to the conclusion that Okuno_2015, Hariya_2010, and Okada_2015 are analogous within the field of computer-aided analysis because Okuno_2015 and Hariya_2010 discuss checking (analyzing) computer-aided design (CAD) data to confirm its compliance with design rules, and Okada_2015 discusses computer-aided diagnosis (analysis). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Okuno_2015, Hariya_2010, and Okada_2015. The rationale for doing so would be that Okuno_2015 teaches the concept of using a CAD geometry creation assistance device to check if design rules are met when a product is designed. Hariya_2010 teaches the concept of using a CAD design support system that utilizes knowledge information to reduce the number of defects/problems in manufactured products. Okada_2015 teaches the automatic extraction of statistical intensity features during the process of differentiating input data into different categories (diagnostic differentiation). Therefore, it would have been obvious to combine the teachings of Okuno_2015, Hariya_2010, and Okada_2015 for the benefit of the improved accuracy of data differentiation provided by the additional information supplied by the use of statistical intensity features, compared to design support devices that lack this capability (Okada_2015 Pg. 1654, Right Col: “Then, the automatic extraction of statistical intensity features from the segmented area helps to increase the diagnostic accuracy by incorporating more information than what is used in the Simon’s method and by avoiding misdetection of the minimum intensity voxel due to human error.”).

Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 teaches “and calculates” (Hariya_2010 Pg. 299, Right Col, Section E: “No.1 calculates the distance of pair faces except for the rib and boss”).

Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 does not explicitly teach “a value of an influence degree t”. However, Cohen_1999 does teach this claim limitation (Cohen_1999 Pg. 326, Left Col: “The terms “0.27 + 0.27” represents the degree of influence of the plate holder mechanism on the part’s cost via the change to plate radius and the plate area.”).

Okuno_2015, Hariya_2010, Okada_2015, and Cohen_1999 are analogous art because they are from the same field of endeavor in computer-aided analysis. The Examiner came to the conclusion that Okuno_2015, Hariya_2010, Okada_2015, and Cohen_1999 are analogous within the field of computer-aided analysis because Okuno_2015 and Hariya_2010 discuss checking (analyzing) computer-aided design (CAD) data to confirm its compliance with design rules, Okada_2015 discusses computer-aided diagnosis (analysis), and Cohen_1999 discusses a computer implemented method of evaluating (analyzing) the effects of changes made to a design. The computer code listed on Pg. 330 of Cohen_1999 provides evidence that the method described in Cohen_1999 is performed using a computer. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Okuno_2015, Hariya_2010, Okada_2015, and Cohen_1999. The rationale for doing so would be that Okuno_2015 teaches the concept of using a CAD geometry creation assistance device to check if design rules are met when a product is designed. Hariya_2010 teaches the concept of using a CAD design support system that utilizes knowledge information to reduce the number of defects/problems in manufactured products. Okada_2015 teaches the automatic extraction of statistical intensity features during the process of differentiating input data into different categories (diagnostic differentiation). Cohen_1999 teaches a computer-implemented method of evaluating (analyzing) the effects of changes made to a design. Therefore, it would have been obvious to combine the teachings of Okuno_2015, Hariya_2010, Okada_2015, and Cohen_1999 for the benefit of the improved insight and additional information provided by the ability to analyze how different design changes affect a product design, compared to design support devices that lack this capability.

Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 teaches “each parameter; and (Hariya_2010 Pg. 296, Left Col, 2nd Paragraph: “each dimension of the CAD model” EXAMINER NOTES: Because a person having ordinary skill in the art would reasonably infer that a dimension can be considered a parameter, this excerpt makes obvious the limitation of each parameter.), “presents a scatter diagram plotting” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates a scatter plot.), “to be evaluated” (Hariya_2010 Pg. 297, Right Col: “The CAD model in figure 4(a) to be checked and the thickness are inputted.”), “and a boundary line” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates a scatter plot that includes a decision line (boundary line).), “subjected to cluster analysis,” (Okada_2015 Pg. 1660, Right Col: “We observed that the variation in the initial cluster has minimal impact on the final segmentation.” EXAMINER NOTES: This excerpt demonstrates an observation (analysis) being made about a cluster of data, and therefore, teaches the limitation of subjected to cluster analysis.), “on a two-dimensional coordinate system,” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates a scatter plot that uses a two-dimensional coordinate system.), “a combination of” (Hariya_2010 Pg. 298, Left Col: “Here, combinations i1 and i2 are rounded, so it proceeds to (f-7).”), and “parameters” (Hariya_2010 Pg. 296, Left Col, 2nd Paragraph: “each dimension of the CAD model” EXAMINER NOTES: Because a person having ordinary skill in the art would reasonably infer that a dimension can be considered a parameter, this excerpt makes obvious the limitation of parameters.).

Claim 2. Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 teaches “wherein the unit for” (Okuno_2015 Lns 49-56: “a CAD shape creation support device according to the present invention includes a design rule plan extraction unit that extracts a design rule plan from an input design document and a design rule template, a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result display unit that presents a result of suitability determined by the design rule plan verification unit to a user, and a design rule registration unit that registers the design rule plan in association with the CAD shape and the design document based on a result of determination by the design rule plan verification unit.”), “acquiring the parameter” (Okuno_2015 Lns 193-195: “Next, in the shape parameter extraction process 602, a parameter of a shape targeted by the design rule plan extracted from the design document is extracted from the input CAD model data.”), “includes a unit that” (Okuno_2015 Lns 49-56: “a CAD shape creation support device according to the present invention includes a design rule plan extraction unit that extracts a design rule plan from an input design document and a design rule template, a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result display unit that presents a result of suitability determined by the design rule plan verification unit to a user, and a design rule registration unit that registers the design rule plan in association with the CAD shape and the design document based on a result of determination by the design rule plan verification unit.”), “accepts” (Hariya_2010 Pg. 298, Left Col, Section D: “Titles, attributes, comments, figure names, and parameters are also registered in the database.”; Hariya_2010 Pg. 299 Left Col: “Because titles, attributes, etc., that are registered in the database are displayed in the list, the designer can easily understand the rule that each part violates.” EXAMINER NOTES: These excerpts demonstrate a database that accepts registration.), “a definition of a procedure for” (Hariya_2010 Pg. 298 Figures 3 and 5: EXAMINER NOTES: These figures demonstrate the definition of a feature-shape recognition procedure (Figure 3) and a boss recognition procedure (Figure 5).), “measuring” (Hariya_2010 Pg. 299, Right Col, Section E: “No.1 calculates the distance of pair faces except for the rib and boss” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the terms “measure” and “calculate” are synonyms, therefore, this excerpt makes obvious the limitation of measuring.), “a parameter related to a design rule from” (Okuno_2015 Lns 193-195: “Next, in the shape parameter extraction process 602, a parameter of a shape targeted by the design rule plan extracted from the design document is extracted from the input CAD model data.”), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “in advance,” (Okuno_2015 Lns 271-272: “a means may be provided in which the design rule database is specified in advance”), “a unit that” (Okuno_2015 Lns 49-56: “a CAD shape creation support device according to the present invention includes a design rule plan extraction unit that extracts a design rule plan from an input design document and a design rule template, a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result display unit that presents a result of suitability determined by the design rule plan verification unit to a user, and a design rule registration unit that registers the design rule plan in association with the CAD shape and the design document based on a result of determination by the design rule plan verification unit.”), “measures” (Hariya_2010 Pg. 299, Right Col, Section E: “No.1 calculates the distance of pair faces except for the rib and boss” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the terms “measure” and “calculate” are synonyms, therefore, this excerpt makes obvious the limitation of measures.), “a parameter” (Okuno_2015 Lns 193-195: “Next, in the shape parameter extraction process 602, a parameter of a shape targeted by the design rule plan extracted from the design document is extracted from the input CAD model data.”), “in the defined procedure,” (Hariya_2010 Pg. 298 Figures 3 and 5: EXAMINER NOTES: These figures define the steps included in a feature-shape recognition procedure (Figure 3) and a boss recognition procedure (Figure 5).), “and a unit that” (Okuno_2015 Lns 49-56: “a CAD shape creation support device according to the present invention includes a design rule plan extraction unit that extracts a design rule plan from an input design document and a design rule template, a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result display unit that presents a result of suitability determined by the design rule plan verification unit to a user, and a design rule registration unit that registers the design rule plan in association with the CAD shape and the design document based on a result of determination by the design rule plan verification unit.”), “stores the” (Okuno_2015 Lns 137-140: “The CAD model database 201 stores three-dimensional CAD data of products designed in the past, and the design document database 202 stores design documents that are used as references when these CAD models are created or created.”), “measured” (Hariya_2010 Pg. 299, Right Col, Section E: “No.1 calculates the distance of pair faces except for the rib and boss” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the terms “measure” and “calculate” are synonyms, therefore, this excerpt makes obvious the limitation of measured.), “parameter” (Okuno_2015 Lns 193-195: “Next, in the shape parameter extraction process 602, a parameter of a shape targeted by the design rule plan extracted from the design document is extracted from the input CAD model data.”), and “in a table format.” (Hariya_2010 Pg. 297, Right Col: “The feature shapes that should be recognized for the design rule check and the parameter are shown in Table I.”; Hariya_2010 Pg. 300, Left Col: “Finally, the time of the design rule check is shown in Table II.”).

Claim 4. Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 teaches “further comprising a unit that” (Okuno_2015 Lns 49-56: “a CAD shape creation support device according to the present invention includes a design rule plan extraction unit that extracts a design rule plan from an input design document and a design rule template, a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result display unit that presents a result of suitability determined by the design rule plan verification unit to a user, and a design rule registration unit that registers the design rule plan in association with the CAD shape and the design document based on a result of determination by the design rule plan verification unit.”), “presents the scatter diagram” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates a scatter plot.), “and the boundary line” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates a scatter plot that includes a decision line (boundary line).), “subjected to the cluster analysis (Okada_2015 Pg. 1660, Right Col: “We observed that the variation in the initial cluster has minimal impact on the final segmentation.” EXAMINER NOTES: This excerpt demonstrates an observation (analysis) being made about a cluster of data, and therefore, teaches the limitation of subjected to cluster analysis.), “to a user,” (Okuno_2015 Lns 53-54: “a result display unit that presents a result of suitability determined by the design rule plan verification unit to a user,”), “and according to” (Okuno_2015 Lns 109-110: “extracting a design rule plan 106 from the input design document according to the design rule template”), “evaluation” (Hariya_2010 Pg. 297, Right Col: “The CAD model in figure 4(a) to be checked and the thickness are inputted.”), “by the user,” (Okuno_2015 Lns 128-129: “and only the design rule plan selected by the device user may be registered in the design rule database”), “registers” (Okuno_2015 Ln 54-55: “a design rule registration unit that registers the design rule plan”), “a combination of” (Hariya_2010 Pg. 298, Left Col: “Here, combinations i1 and i2 are rounded, so it proceeds to (f-7).”), “parameters” (Hariya_2010 Pg. 296, Left Col, 2nd Paragraph: “each dimension of the CAD model” EXAMINER NOTES: Because a person having ordinary skill in the art would reasonably infer that a dimension can be considered a parameter, this excerpt makes obvious the limitation of parameters.), “adopted in the two-dimensional coordinate system” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates a scatter plot that uses a two-dimensional coordinate system.), “and the boundary line” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates a scatter plot that includes a decision line (boundary line).), “as a threshold of” (Hariya_2010 Pg. 297, Right Col: “twice the inputted thickness is used as the threshold of the retrieval.”), and “a design rule in a design rule database.” (Okuno_2015 Lns 128-129: “and only the design rule plan selected by the device user may be registered in the design rule database”).

Claim 5. Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 teaches “wherein parameters related to the design rules” (Okuno_2015 Lns 193-195: “Next, in the shape parameter extraction process 602, a parameter of a shape targeted by the design rule plan extracted from the design document is extracted from the input CAD model data.”), “include dimensional parameters such as length, distance,” (Okuno_2015 Lns 23-26: “For example, in sheet metal processing, there is a restriction that the distance between the hole and the hole and the distance between the hole and the edge of the shape must be equal to or larger than a reference value due to the restriction of the processing accuracy.”), “thickness, angle, radius,” (Okuno_2015 Lns 221-223: “A fillet 704 is attached to the root of the boss 703 in the shape 702, and the shape parameter r0 is calculated to be 0.7 mm from the small radius of the terrace surface, and the verification result is suitable as 705.”), “diameter,” (Okuno_2015 Lns 151-154: “In the rule related to the boss fillet size of 1, the target shape is the fillet of the boss root, and the registered design rule template is a rule in which the value of the diameter r0 of the fillet of the boss root is larger than r0_min and smaller than r0_max.”), “curvature, position, and orientation, shape” (Okuno_2015 Lns 149-151: “FIG. 3 illustrates an example of a design rule template. For example, a rule number 301, a rule name 302, a target shape 303, and a design rule template 304 are registered in the design rule template.”), “characteristic parameters such as volume, area, center of gravity, and secondary moment of cross section, attribute parameters such as material,” (Okuno_2015 Lns 140-143: “The design document is a document in which rules of attributes such as shapes and materials to be observed in product design are described, and includes, for example, a design standard, a design specification, an analysis report, a past failure report document, and the like.”), “material constant, surface treatment, manufacturing base, shipping area, supplier, and cost, and number parameters such as the number of feature shapes and the number of interferences.”

Claim 6. Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 teaches “comprising a unit that is configured to present” (Okuno_2015 Ln 53: “a result display unit that presents”), “a list of” (Hariya_2010 Pg. 299, Left Col: “The violation portions are displayed according to list format. Because titles, attributes, etc., that are registered in the database are displayed in the list, the designer can easily understand the rule that each part violates.”), “the values of the influence degree t of” (Cohen_1999 Pg. 326, Left Col: “The terms “0.27 + 0.27” represents the degree of influence of the plate holder mechanism on the part’s cost via the change to plate radius and the plate area.”), “each parameter” (Hariya_2010 Pg. 296, Left Col, 2nd Paragraph: “each dimension of the CAD model” EXAMINER NOTES: Because a person having ordinary skill in the art would reasonably infer that a dimension can be considered a parameter, this excerpt makes obvious the limitation of each parameter.), “to the user” (Okuno_2015 Lns 53-54: “a result display unit that presents a result of suitability determined by the design rule plan verification unit to a user,”), “after” (Okuno_2015 Ln 166: “immediately after”), “calculating” (Hariya_2010 Pg. 299, Right Col, Section E: “No.1 calculates the distance of pair faces except for the rib and boss”), “the value of the influence degree t” (Cohen_1999 Pg. 326, Left Col: “The terms “0.27 + 0.27” represents the degree of influence of the plate holder mechanism on the part’s cost via the change to plate radius and the plate area.”), explaining the violation of” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.” EXAMINER NOTES: This excerpt teaches the concept of displaying information regarding (explaining) a violation, and therefore, teaches the limitation of explaining the violation of.), “each parameter, and” (Hariya_2010 Pg. 296, Left Col, 2nd Paragraph: “each dimension of the CAD model” EXAMINER NOTES: Because a person having ordinary skill in the art would reasonably infer that a dimension can be considered a parameter, this excerpt makes obvious the limitation of each parameter.), “when the user preferentially selects” (Okuno_2015 Lns 276-277: “On the data input screen, the device user selects the file name of the check target CAD model”), “a parameter with a high value of” (Cohen_1999 Pg. 323, Left Col: “Linkage values can be, H, representing high linkage between the attributes;” EXAMINER NOTES: Because a person having ordinary skill in the art would reasonably infer that a linkage value can be considered a parameter, this excerpt makes obvious the limitation of a parameter with a high value of.), “the influence degree t” (Cohen_1999 Pg. 326, Left Col: “The terms “0.27 + 0.27” represents the degree of influence of the plate holder mechanism on the part’s cost via the change to plate radius and the plate area.”), “to designate” (Okuno_2015 Lns 128-129: “and only the design rule plan selected by the device user may be registered in the design rule database”), “any combination of” (Hariya_2010 Pg. 298, Left Col: “Here, combinations i1 and i2 are rounded, so it proceeds to (f-7).”), “parameters,” (Hariya_2010 Pg. 296, Left Col, 2nd Paragraph: “each dimension of the CAD model” EXAMINER NOTES: Because a person having ordinary skill in the art would reasonably infer that a dimension can be considered a parameter, this excerpt makes obvious the limitation of parameters.), “calculate” (Hariya_2010 Pg. 299, Right Col, Section E: “No.1 calculates the distance of pair faces except for the rib and boss”), “a scatter diagram plotting the” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates a scatter plot.), “normal” (Okuno_2015 Lns 207-208: “the correspondence relationship between the component and the numerical value cannot be normally extracted”; Okuno_2015 Lns 211-212: “even if the design rule plan cannot be extracted normally”; EXAMINER NOTES: These excerpts teach the concept of designating something as normal, which is the main concept of this limitation.), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “and the violation” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “to be evaluated” (Hariya_2010 Pg. 297, Right Col: “The CAD model in figure 4(a) to be checked and the thickness are inputted.”), “and a boundary line” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates a scatter plot that includes a decision line (boundary line).), “subjected to the cluster analysis,” (Okada_2015 Pg. 1660, Right Col: “We observed that the variation in the initial cluster has minimal impact on the final segmentation.” EXAMINER NOTES: This excerpt demonstrates an observation (analysis) being made about a cluster of data, and therefore, teaches the limitation of subjected to cluster analysis.), “on a two-dimensional coordinate system with one parameter on a vertical axis and the other parameter on a horizontal axis,” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates a scatter plot that uses a two-dimensional coordinate system. The plot shows the parameters “entropy” and “median” on the vertical and horizontal axes, respectively.), “according to” (Okuno_2015 Lns 109-110: “extracting a design rule plan 106 from the input design document according to the design rule template”), “the combination of” (Hariya_2010 Pg. 298, Left Col: “Here, combinations i1 and i2 are rounded, so it proceeds to (f-7).”), “parameters” (Hariya_2010 Pg. 296, Left Col, 2nd Paragraph: “each dimension of the CAD model” EXAMINER NOTES: Because a person having ordinary skill in the art would reasonably infer that a dimension can be considered a parameter, this excerpt makes obvious the limitation of parameters.), and “designated by the user.” (Okuno_2015 Lns 128-129: “and only the design rule plan selected by the device user may be registered in the design rule database”).

Claim 8. Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 teaches “wherein an obtained” (Okuno_2015 Lns 260-261: “and obtaining the shape surface from a distribution”), “threshold is used as a threshold for” (Hariya_2010 Pg. 297, Right Col: “twice the inputted thickness is used as the threshold of the retrieval.”), “determining violation of” (Hariya_2010 Pg. 296, Right Col: “This tool prevents problems at the manufacturing stage by finding violation portions of 3D CAD shape in the design state.”), “a software” (Okuno_2015 Lns 273-274: “when the device user operates the CAD model data on the CAD software to add or change the shape”), “execution file (XML file)” (Okuno_2015 Lns 279-280: “Next, the file selected by the execution button 1105 is read into the computer.”), “to automatically” (Hariya_2010 Abstract: “Our technique automatically recognizes feature shapes such as a rib and boss from a CAD model shape,”), “check on CAD,” (Okuno_2015 Lns 132-133: “and the computer checks whether the CAD model to be designed satisfies the rule”), and “and a shape check can be supported.” (Okuno_2015 Lns 79-81: “A CAD shape creation support apparatus according to the present invention is a CAD shape creation support apparatus that supports creation of a CAD shape by checking, with a computer, whether a CAD shape matches a rule defined in design when creating a CAD shape”).

Claim 9. Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 teaches “wherein depending on” (Okuno_2015 Lns 213-215: “The shape parameter to be verified here may be one or more depending on the number of target shapes included in the CAD model.”), “an execution result of” (Okuno_2015 Lns 87-88: “a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result of suitability determined by the design rule plan verification unit” EXAMINER NOTES: This excerpt demonstrates a result obtained by a process being executed (design rule plan verification), and therefore, teaches the limitation of an execution result of.), “the shape check,” (Okuno_2015 Lns 85-87: “a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document,”), “a status of a” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.” EXAMINER NOTES: The warning display described in this excerpt demonstrates to the user which portions are in violation of the design rule (i.e. in a status of non-conformance), and therefore, teaches the limitation of a status of a.), “violated portion of” (Hariya_2010 Pg. 296, Right Col: “This tool prevents problems at the manufacturing stage by finding violation portions of 3D CAD shape in the design state.”), “the execution result” (Okuno_2015 Lns 87-88: “a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result of suitability determined by the design rule plan verification unit” EXAMINER NOTES: This excerpt demonstrates a result obtained by a process being executed (design rule plan verification), and therefore, teaches the limitation of the execution result.), “can be switched” (Cohen_1999 Pg. 328, Section 2.4.1: “The relation will be replaced with the C-FAR value”), “in an output display” (Okuno_2015 Ln 224: “FIG. 8 illustrates an example of a verification result display screen.”), “method” (Okuno_2015 Lns 257-260: “As a method of similar shape search, for example, a method of focusing on a connection relationship of shape surfaces and a type of surfaces and setting shapes having the same shape as each other to a similar shape, or a method of dividing a shape surface into meshes of surface triangles”), “and colors (there is a possibility of violation and checking is needed, and there is a completely violated portion and shape change is required)” (Hariya_2010 Pg. 300, Left Col and Figure 12: “The results of a design rule check are shown in figure 12. The portions displayed in bold lines or colored in thick gray are violation portions; ten portions were detected.”), “by comparing” (Hariya_2010 Pg. 297, Left Col: “The rule check part compares a feature shape's parameters with design rules stored in the rule database,”), “a threshold” (Hariya_2010 Pg. 297, Right Col: “twice the inputted thickness is used as the threshold of the retrieval.”), “area of the violation” (Hariya_2010 Pg. 296, Right Col: “This tool prevents problems at the manufacturing stage by finding violation portions of 3D CAD shape in the design state.”), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “and a threshold” (Hariya_2010 Pg. 297, Right Col: “twice the inputted thickness is used as the threshold of the retrieval.”), “area of” (Hariya_2010 Pg. 296, Right Col: “This tool prevents problems at the manufacturing stage by finding violation portions of 3D CAD shape in the design state.”), “the boundary between the” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates a scatter plot that includes a decision line (boundary line) that forms a boundary between sets of data points.), “normal” (Okuno_2015 Lns 207-208: “the correspondence relationship between the component and the numerical value cannot be normally extracted”; Okuno_2015 Lns 211-212: “even if the design rule plan cannot be extracted normally”; EXAMINER NOTES: These excerpts teach the concept of designating something as normal, which is the main concept of this limitation.), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “and the violation” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “according to” (Okuno_2015 Lns 109-110: “extracting a design rule plan 106 from the input design document according to the design rule template”), and “this violation value.” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”).

Claim 10. Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 teaches “wherein in registering of” (Okuno_2015 Ln 54-55: “a design rule registration unit that registers the design rule plan”), “the violation” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”), “CAD data,” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “determined to have a problem in” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”), “manufacturability from” (Hariya_2010 Abstract: “Many design rules related to reliability and manufacturability should be considered in the design stage.”), “an execution result of” (Okuno_2015 Lns 87-88: “a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result of suitability determined by the design rule plan verification unit” EXAMINER NOTES: This excerpt demonstrates a result obtained by a process being executed (design rule plan verification), and therefore, teaches the limitation of the execution result.), “software” (Okuno_2015 Lns 273-274: “when the device user operates the CAD model data on the CAD software to add or change the shape”), “for automatically” (Hariya_2010 Abstract: “Our technique automatically recognizes feature shapes such as a rib and boss from a CAD model shape,”), “checking” (Hariya_2010 Pg. 297, Right Col: “The CAD model in figure 4(a) to be checked and the thickness are inputted.”), “manufacturability or” (Hariya_2010 Abstract: “Many design rules related to reliability and manufacturability should be considered in the design stage.”), “a manufacturing” (Hariya_2010 Pg. 296, Right Col: “This tool prevents problems at the manufacturing stage by finding violation portions of 3D CAD shape in the design state.”; Hariya_2010 Pg. 300, Summary: “We developed a technique that checks the design rules ensuring the reliability of products and the manufacturing requirements for a 3D CAD model shape”), “simulator on” (Hariya_2010 Pg. 296, Right Col: “This tool prevents problems at the manufacturing stage by finding violation portions of 3D CAD shape in the design state.”; Hariya_2010 Pg. 300, Summary: “We developed a technique that checks the design rules ensuring the reliability of products and the manufacturing requirements for a 3D CAD model shape”; Hariya_2010 Figure 12; EXAMINER NOTES: These excerpts teach the concept of confirming the manufacturability of a digital representation (3D CAD model shape) of a product to be manufactured. A person having ordinary skill in the art would reasonably infer that the process of confirming manufacturability of a product using a digital representation of the product, can be considered a simulation. Therefore, this excerpt makes obvious the limitation of simulator.), “CAD,” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “and CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “determined to have a violated portion” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”), “as a result” (Okuno_2015 Lns 114-115: “and a design rule registration unit 113 for registering a design rule plan matching the CAD model as a result of the verification in the design rule database”), “obtained” (Okuno_2015 Lns 260-261: “and obtaining the shape surface from a distribution”), “by a veteran designer” (Hariya_2010 Pg. 296, Right Col: “This system can offer effective and timely information, such as advice by skilled designers, and it can point out the incompleteness of a CAD model.”), “judging whether” (Hariya_2010 Pg. 296, Right Col: “This system can offer effective and timely information, such as advice by skilled designers, and it can point out the incompleteness of a CAD model.” EXAMINER NOTES: This excerpt teaches the concept of deciding (judging) whether a CAD model is incomplete, and therefore, teaches the limitation of judging whether.), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “having a target” (Okuno_2015 Ln 118: “a CAD model input unit 116 for inputting a design target CAD model”), “portion of a design rule is violated or” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”), “normal “ (Okuno_2015 Lns 207-208: “the correspondence relationship between the component and the numerical value cannot be normally extracted”; Okuno_2015 Lns 211-212: “even if the design rule plan cannot be extracted normally”; EXAMINER NOTES: These excerpts teach the concept of designating something as normal, which is the main concept of this limitation.), and “can be registered.” (Okuno_2015 Ln 54-55: “a design rule registration unit that registers the design rule plan” EXAMINER NOTES: This excerpt demonstrates that a design rule plan can be registered by a design rule registration unit, and therefore, teaches the limitation of can be registered.).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno_2015 (WO2015132836A1) in view of Hariya_2010 (Hariya, Masayuki, et al. "Technique for checking design rules for three-dimensional CAD data." 2010 3rd International Conference on Computer Science and Information Technology. Vol. 1. IEEE, 2010.) in further view of Okada_2015 (Okada, Kazunori, et al. "Noninvasive differential diagnosis of dental periapical lesions in cone‐beam CT scans." Medical Physics 42.4 (2015): 1653-1665.) in further view of Cohen_1999 (Cohen, Tal, Shamkant B. Navathe, and Robert E. Fulton. "C-FAR, change favorable representation." Computer-aided design 32.5-6 (2000): 321-338.). in further view of Gueutal_1984 (Gueutal, Hal G., Nancy Surprenant, and Kenneth Bubeck. "Effectively utilizing computer-aided design technology: The role of individual difference variables." (1984).).

Claim 3. Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 teaches “wherein the unit for” (Okuno_2015 Lns 49-56: “a CAD shape creation support device according to the present invention includes a design rule plan extraction unit that extracts a design rule plan from an input design document and a design rule template, a design rule plan verification unit that determines whether or not the extracted design rule plan matches a CAD shape associated with the design document, a result display unit that presents a result of suitability determined by the design rule plan verification unit to a user, and a design rule registration unit that registers the design rule plan in association with the CAD shape and the design document based on a result of determination by the design rule plan verification unit.”), “calculating” (Hariya_2010 Pg. 299, Right Col, Section E: “No.1 calculates the distance of pair faces except for the rib and boss”), “the value of the influence degree t” (Cohen_1999 Pg. 326, Left Col: “The terms “0.27 + 0.27” represents the degree of influence of the plate holder mechanism on the part’s cost via the change to plate radius and the plate area.”), “explaining the violation of” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.” EXAMINER NOTES: This excerpt teaches the concept of displaying information regarding (explaining) a violation, and therefore, teaches the limitation of explaining the violation of.), “each parameter” (Hariya_2010 Pg. 296, Left Col, 2nd Paragraph: “each dimension of the CAD model” EXAMINER NOTES: Because a person having ordinary skill in the art would reasonably infer that a dimension can be considered a parameter, this excerpt makes obvious the limitation of each parameter.), “substitutes” (Cohen_1999 Pg. 328, Section 2.4.1: “The relation will be replaced with the C-FAR value”), “each parameter” (Hariya_2010 Pg. 296, Left Col, 2nd Paragraph: “each dimension of the CAD model” EXAMINER NOTES: Because a person having ordinary skill in the art would reasonably infer that a dimension can be considered a parameter, this excerpt makes obvious the limitation of each parameter.), “acquired from the” (Okuno_2015 Lns 193-195: “Next, in the shape parameter extraction process 602, a parameter of a shape targeted by the design rule plan extracted from the design document is extracted from the input CAD model data.”), “normal” (Okuno_2015 Lns 207-208: “the correspondence relationship between the component and the numerical value cannot be normally extracted”; Okuno_2015 Lns 211-212: “even if the design rule plan cannot be extracted normally”; EXAMINER NOTES: These excerpts teach the concept of designating something as normal, which is the main concept of this limitation.), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “and the violation” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”), CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “to calculate” (Hariya_2010 Pg. 299, Right Col, Section E: “No.1 calculates the distance of pair faces except for the rib and boss”), “and calculates” (Hariya_2010 Pg. 299, Right Col, Section E: “No.1 calculates the distance of pair faces except for the rib and boss”), “the value of the influence degree t” (Cohen_1999 Pg. 326, Left Col: “The terms “0.27 + 0.27” represents the degree of influence of the plate holder mechanism on the part’s cost via the change to plate radius and the plate area.”), “explaining the violation of” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.” EXAMINER NOTES: This excerpt teaches the concept of displaying information regarding (explaining) a violation, and therefore, teaches the limitation of explaining the violation of.), and “each parameter.” (Hariya_2010 Pg. 296, Left Col, 2nd Paragraph: “each dimension of the CAD model” EXAMINER NOTES: Because a person having ordinary skill in the art would reasonably infer that a dimension can be considered a parameter, this excerpt makes obvious the limitation of each parameter.).

Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 does not explicitly teach “to a multiple regression equation”. However, Gueutal_1984 does teach this claim limitation (Gueutal_1984 Pg. 26, Left Col: “The data were analyzed utilizing multiple regression/correlation techniques to test the hypothesized relationships.”; Gueutal_1984 Pg. 26, Right Col: “All variables were entered into the regression equation simultaneously.”; Gueutal_1984 Pg. 27, Left Col: “While the overall regression equation was not significant”).

Okuno_2015, Hariya_2010, Okada_2015, Cohen_1999, and Gueutal_1984 are analogous art because they are from the same field of endeavor in computer-aided analysis. The Examiner came to the conclusion that Okuno_2015, Hariya_2010, Okada_2015, Cohen_1999, and Gueutal_1984 are analogous within the field of computer-aided analysis because Okuno_2015 and Hariya_2010 discuss checking (analyzing) computer-aided design (CAD) data to confirm its compliance with design rules, Okada_2015 discusses computer-aided diagnosis (analysis), Cohen_1999 discusses a computer implemented method of evaluating (analyzing) the effects of changes made to a design, and Gueutal_1984 discusses the examination (analysis) of difference variables related to a task that utilizes CAD technology (Gueutal_1984 Abstract: “A standardized, scorable engineering task was developed which utilizes CAD technology, and a number of individual difference variables were examined with reference to the task.”). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Okuno_2015, Hariya_2010, Okada_2015, Cohen_1999, and Gueutal_1984. The rationale for doing so would be that Okuno_2015 teaches the concept of using a CAD geometry creation assistance device to check if design rules are met when a product is designed. Hariya_2010 teaches the concept of using a CAD design support system that utilizes knowledge information to reduce the number of defects/problems in manufactured products. Okada_2015 teaches the automatic extraction of statistical intensity features during the process of differentiating input data into different categories (diagnostic differentiation). Cohen_1999 teaches a computer-implemented method of evaluating (analyzing) the effects of changes made to a design. Gueutal_1984 teaches the examination of difference variables related to a task. Therefore, it would have been obvious to combine the teachings of Okuno_2015, Hariya_2010, Okada_2015, Cohen_1999, and Gueutal_1984 for the benefit of the improved insight and additional information provided by analyzing difference variables during a product design process, compared to design support devices that lack this capability (Gueutal_1984 Abstract: “A standardized, scorable engineering task was developed which utilizes CAD technology, and a number of individual difference variables were examined with reference to the task. Results indicate that cognitive skills were strongly related to CAD engineering performance, user confidence, and perceived task difficulty.” EXAMINER NOTES: The identification of which variables are strongly related to each other is an example of the additional insight gained.).

Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 in further view of Gueutal_1984 teaches “a multiple regression analysis,” (Gueutal_1984 Pg. 26, Left Col: “The data were analyzed utilizing multiple regression/correlation techniques to test the hypothesized relationships.”).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno_2015 (WO2015132836A1) in view of Hariya_2010 (Hariya, Masayuki, et al. "Technique for checking design rules for three-dimensional CAD data." 2010 3rd International Conference on Computer Science and Information Technology. Vol. 1. IEEE, 2010.) in further view of Okada_2015 (Okada, Kazunori, et al. "Noninvasive differential diagnosis of dental periapical lesions in cone‐beam CT scans." Medical Physics 42.4 (2015): 1653-1665.) in further view of Cohen_1999 (Cohen, Tal, Shamkant B. Navathe, and Robert E. Fulton. "C-FAR, change favorable representation." Computer-aided design 32.5-6 (2000): 321-338.) in further view of Martínez-Murcia_2012 (Martínez-Murcia, Francisco Jesús, et al. "Computer aided diagnosis tool for Alzheimer’s disease based on Mann–Whitney–Wilcoxon U-test." Expert Systems with Applications 39.10 (2012): 9676-9685.).

Claim 7. Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 teaches “wherein in the cluster analysis,” (Okada_2015 Pg. 1660, Right Col: “We observed that the variation in the initial cluster has minimal impact on the final segmentation.” EXAMINER NOTES: This excerpt demonstrates an observation (analysis) being made about a cluster of data, and therefore, teaches the limitation of cluster analysis.), “two groups,” (Hariya_2010 Pg. 297, Right Col, Step 4: “Pair faces and connection faces are classified into two face groups according to the connection of faces.”), “a plotted” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates data plotted in a scatter plot.), “normal” (Okuno_2015 Lns 207-208: “the correspondence relationship between the component and the numerical value cannot be normally extracted”; Okuno_2015 Lns 211-212: “even if the design rule plan cannot be extracted normally”; EXAMINER NOTES: These excerpts teach the concept of designating something as normal, which is the main concept of this limitation.), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “group” (Hariya_2010 Pg. 297, Right Col, Step 4: “Hereafter, one face group is called a top-face group, and the other is called a bottom-face group.”), “and a plotted” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates data plotted in a scatter plot.), “violation” (Okuno_2015 Lns 286-289 and Fig. 13: “FIG. 13 illustrates an example of a warning display screen. The non-conformance portion 1301 of the design rule is highlighted, and the number of the violated design rule, the content of the design rule, and the value of the violated parameter are displayed on the warning display unit 1302.”), “CAD data” (Okuno_2015 Lns 137-138: “The CAD model database 201 stores three dimensional CAD data of products designed in the past”; Okuno_2015 Lns 146-148: “may be realized by storing a design document associated with the same storage location as CAD data on a computer”), “group” (Hariya_2010 Pg. 297, Right Col, Step 4: “Hereafter, one face group is called a top-face group, and the other is called a bottom-face group.”), “is found,” (Hariya_2010 Pg. 296, Right Col: “This tool prevents problems at the manufacturing stage by finding violation portions of 3D CAD shape in the design state.”), and “and a boundary line is drawn in the middle thereof.” (Okada_2015 Fig. 9(b): EXAMINER NOTES: This figure demonstrates a scatter plot that includes a decision line (boundary line).).

Okuno_2015 in view of Hariya_2010 in further view of Okada_2015 in further view of Cohen_1999 does not explicitly teach “a farthest part (maximum margin) between”. However, Martínez-Murcia_2012 does teach this claim limitation (Martínez-Murcia_2012 Pg. 9680: “Among the different design criteria, the maximal margin hyperplane is usually selected since it leaves the maximum margin of separation between the two classes.”).

Okuno_2015, Hariya_2010, Okada_2015, Cohen_1999, and Martínez-Murcia_2012 are analogous art because they are from the same field of endeavor in computer-aided analysis. The Examiner came to the conclusion that Okuno_2015, Hariya_2010, Okada_2015, Cohen_1999, and Martínez-Murcia_2012 are analogous within the field of computer-aided analysis because Okuno_2015 and Hariya_2010 discuss checking (analyzing) computer-aided design (CAD) data to confirm its compliance with design rules, Okada_2015 discusses computer-aided diagnosis (analysis), Cohen_1999 discusses a computer implemented method of evaluating (analyzing) the effects of changes made to a design, and Martínez-Murcia_2012 discusses computer-aided diagnosis (analysis). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Okuno_2015, Hariya_2010, Okada_2015, Cohen_1999, and Martínez-Murcia_2012. The rationale for doing so would be that Okuno_2015 the concept of using a CAD geometry creation assistance device to check if design rules are met when a product is designed. Hariya_2010 teaches the concept of using a CAD design support system that utilizes knowledge information to reduce the number of defects/problems in manufactured products. Okada_2015 teaches the automatic extraction of statistical intensity features during the process of differentiating input data into different categories (diagnostic differentiation). Cohen_1999 teaches a computer-implemented method of evaluating (analyzing) the effects of changes made to a design. Martínez-Murcia_2012 teaches the use of factor analysis as part a computer-aided data analysis process. Therefore, it would have been obvious to combine the teachings of Okuno_2015, Hariya_2010, Okada_2015, Cohen_1999, and Martínez-Murcia_2012 for the benefit of the improved accuracy provided by the use of a data analysis process that includes factor analysis, compared to design support devices that lack this capability (Martínez-Murcia_2012 Abstract: “This paper presents a new CAD system that consists of three stages: voxel selection, feature extraction and classification. … Then, Factor Analysis is proposed to carry out the feature reduction step, by extracting common factors and factor loadings from the selected voxels. … The proposed method achieves accuracy results of up to 93.7% and 92.9% for SPECT and PET images respectively, and reports benefits over recently reported methods.”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        

/BRIAN S COOK/Primary Examiner, Art Unit 2146